Citation Nr: 1122988	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  08-01 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1979 to May 1986 and from February 2003 to February 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for a right foot disorder.  A timely appeal was noted from that decision.

In October 2009, the Board remanded this issue to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  After completion of the requested development, the case is back before the Board for further appellate action.

A review of the record reflects that the Veteran also perfected an appeal for service connection for a cervical spine disorder, a right knee disorder, and hemorrhoids.   Service connection for these disorders was granted by rating decision dated January 2010, which represents a substantial grant of the benefits sought.  

In February 2010, a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was filed by the Veteran, but the matter has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran received a VA examination of his right foot in December 2009.  The claims folder was reviewed, and the examiner noted the Veteran's stated history of "right foot plantar pain since long road marches at Guantanamo Bay, Cuba," as well as his reports of a continuity of symptomatology since then.  After examining the Veteran, the examiner diagnosed "right foot metatarsalgia of metatarsal heads #1, #2, and #3."  The examiner did not, however, provide a rationale for his conclusion that right foot metatarsalgia was not the result of service, in light of the reports of "right toe pain" in service and the Veteran's testimony as to a right foot/toe injury in service and a continuity of symptomatology since then.  Thus, upon remand, the matter should be referred back to the December 2009 examiner for clarification.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the December 2009 VA examiner, if available, for review.  The examiner should indicate in the report that the claims folder has been received and that a review of the claims folder has taken place.  

For each right foot disability exhibited, the examiner is requested to provide an opinion as to whether there is a 50 percent probability or greater that it had its clinical onset during service or is otherwise related to active duty.  The examiner must provide specific reasons and bases for any opinion rendered, and reconcile his opinion with the service treatment records, which reflect complaints of "right toe pain," and the Veteran's lay statements concerning an injury to the right foot during service and a continuity of symptomatology since then.

2.  After the above has been completed, readjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.
      
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



